Citation Nr: 0701336	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  00-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for intervertebral disc 
disease, status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in September 2002 
to consider the issue of whether new and material evidence 
had been submitted to reopen the claim.  The Board found that 
new and material evidence had been submitted and reopened the 
claim for service connection for a back disability.

In October 2003, the Board remanded the issue of entitlement 
to service connection for a back disability for further 
development.

The veteran was afforded a video conference hearing at the RO 
in March 2002.  This hearing was conducted by a Veterans Law 
Judge who has since left the Board.  In April 2006 the 
veteran was offered a new hearing but, in a reply letter 
dated that same month, the veteran declined to participate in 
another hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

In June 2006, the Board sought a VHA medical opinion to 
provide adequate clarity as to the medical facts in this case 
and to determine if there is a medical basis for finding a 
nexus between the veteran's current intervertebral disc 
disease and his active duty service.  An August 18, 2006, 
opinion by Stewart I. Levenson, M.D. was subsequently 
received.  A copy of the opinion was furnished to the veteran 
for review, and in November 2006 the veteran sent in 
additional argument and checked the appropriate box in the 
response form furnished by the Board indicating that he 
wished the case to be returned to the RO for review of his 
additional argument/evidence.  The veteran's representative 
subsequently affirmed the veteran's desire to return the case 
to the RO for preliminary review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review all evidence added 
to the claims file since the most recent 
supplemental statement of the case, to 
include the August 18, 2006, opinion by 
Dr. Levenson and the veteran's additional 
argument/evidence.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



